Argued November 20, 1939.
This appeal was taken by defendant from a judgment entered in favor of the plaintiff by the Prothonotary of Chester County, for want of an affidavit of defense, five days after defendant's second supplemental affidavit of defense and counter claim had been stricken off by the court.
The appeal must be quashed on the authority of Pettit v.Clever, 219 Pa. 428, 67 A. 960. It was there held that no appeal lies from a judgment entered by the prothonotary, as of course, with no order of intervention by the court. If the judgment was improperly entered, relief from it must be asked from the court in which it was entered, and if the court denies such relief, an appeal may then be taken. *Page 534 
Appeal quashed, without prejudice to the right of defendant to move the court below to strike off the judgment, within thirty days after the return of the record.